TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00108-CR



                                   Kenneth Walker, Appellant

                                                 v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-05-904189, HONORABLE JON WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Kenneth Walker seeks to appeal from a judgment of conviction for theft. Sentence

was imposed on December 21, 2005. There was no motion for new trial. The deadline for

perfecting appeal was therefore January 20, 2006. Tex. R. App. P. 26.2(a)(1). Walker mailed his

pro se notice of appeal to the district clerk in an envelope postmarked January 26, 2006, and the

notice was filed on January 30. See Tex. R. App. P. 9.2(b). No extension of time for filing was

requested. See Tex. R. App. P. 26.3. Because the notice of appeal was not timely, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: March 15, 2006

Do Not Publish




                                              2